RENDERED: APRIL 1, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0253-MR


ANDRE FANT, JR.                                                    APPELLANT




                APPEAL FROM LYON CIRCUIT COURT
v.          HONORABLE CLARENCE A. WOODALL, III, JUDGE
                     ACTION NO. 17-CR-00160




COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

JONES, JUDGE: Andre Fant, Jr. (Fant), pro se, appeals from the Lyon Circuit

Court’s order denying his motion to vacate his sentence pursuant to Kentucky Rule

of Criminal Procedure (RCr) 11.42 and for an evidentiary hearing. We affirm.
                                     I. BACKGROUND

               On June 29, 2017, while Fant was incarcerated and serving a seventy-

year sentence at the Kentucky State Penitentiary (KSP), Kentucky State Police

were notified that there was a disturbance at the prison. Record (R.) at 1-4, 178,

183. Six prisoners, including Fant, were charged with various crimes arising from

the disturbance. R. at 8-9. Specifically, Fant was charged with riot in the first

degree,1 a Class D felony; three separate counts of assault in the third degree,2 a

Class D felony; and with being a persistent felony offender (PFO) in the second

degree.3 R. at 1-2.

               On November 15, 2019, Fant entered a negotiated guilty plea. R. at

154-57. Pursuant to the terms of the plea agreement, Fant agreed to admit his guilt

to the rioting count and two counts of third-degree assault. In return, the

Commonwealth agreed to dismiss one of the assault counts and the PFO. The

Commonwealth further agreed to recommend a four-year sentence for the rioting

count to be run consecutively with five-year, concurrent sentences for the two

assault counts, for a total of nine years. This nine-year sentence was to be

consecutive to the seventy-year sentence Fant was serving at the time. R. at 158-



1
    Kentucky Revised Statute (KRS) 525.020.
2
    KRS 508.025.
3
    KRS 532.080.

                                              -2-
59. Fant waived a separate sentencing hearing and was sentenced that same date in

accordance with the Commonwealth’s recommendations. R. at 160-62. A final

judgment was entered on November 18, 2019. R. at 160-162.

               On September 22, 2020, claiming ineffective assistance of counsel,

Fant moved for relief under RCr 11.42 seeking to withdraw his guilty plea, set

aside his sentence, and hold an evidentiary hearing. R. at 164-77. Specifically,

Fant alleges that his attorney’s belief and advice that this new sentence would not

affect his parole eligibility date denied Fant effective assistance of counsel. R. at

164-77. On December 21, 2020, the trial court entered an order denying Fant’s

RCr 11.42 motion and his motion for an evidentiary hearing.4 R. at 178-185. This

appeal followed.

                                  II. STANDARD OF REVIEW

               “The factual findings of the circuit court . . . are reviewed only for

clear error, while the application of legal standards and precedents” in the trial

court’s denial of an RCr 11.42 motion “is reviewed de novo.” Commonwealth v.

Thompson, 548 S.W.3d 881, 887 (Ky. 2018) (citing Brown v. Commonwealth, 253




4
  Fant did not raise the issue of the trial court’s denial of his motion for an evidentiary hearing in
his appellate brief. The trial court is required to conduct an evidentiary hearing only “if there is a
material issue of fact that cannot be conclusively resolved, i.e., conclusively proved or disproved,
by an examination of the record.” Fraser v. Commonwealth, 59 S.W.3d 448, 452 (Ky. 2001)
(citations omitted). Here, all issues can be decided based on the record.

                                                 -3-
S.W.3d 490, 500 (Ky. 2008)); see also Commonwealth v. McGorman, 489 S.W.3d

731, 736 (Ky. 2016).

                                        III. ANALYSIS

               Fant argues that he was denied effective assistance of counsel because

his trial counsel failed to correctly inform him that his sentence attendant to the

guilty plea would extend his eligibility date for parole. However, we conclude that

there is no reasonable probability that had Fant been given different advice, he

would have risked going to trial.

               A successful petition for relief under RCr 11.42 must meet the two

prongs of analysis under Strickland v. Washington: (1) performance, and (2)

prejudice. 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984).5

Under Strickland, “First, the defendant must show that counsel’s performance was

deficient. This requires showing that counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment[,]” and “[s]econd, the defendant must show that the deficient

performance prejudiced the defense. This requires showing that counsel’s errors

were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” Id. Stated simply, the appellant must prove both that counsel erred, and


5
  Strickland is the controlling United States Supreme Court case law on the issue of ineffective
assistance of counsel and, in Gall v. Commonwealth, 702 S.W.2d 37 (Ky. 1985), the Supreme
Court of Kentucky adopted the Strickland standard.

                                               -4-
that counsel’s deficiency prejudiced his case; otherwise, “it cannot be said that the

conviction . . . resulted from a breakdown in the adversary process that renders the

result unreliable.” Id.

              The first prong of the Strickland standard is not in contention in this

appeal. The trial court determined that counsel gave Fant incorrect advice about

his parole eligibility as it relates to his guilty plea, stating: “It does appear that

counsel’s statement about parole eligibility was incorrect judging from the

Department of Corrections apparently adding three more years to the previous

maximum of 20 years under the existing sentence.” R. at 183.

              Nevertheless, Fant must still prove the second prong of the Strickland

standard. The defendant has the duty to “affirmatively prove prejudice.”

Strickland, 466 U.S. at 693, 104 S. Ct. at 2067. RCr 11.42 requires that a movant

allege specific facts that would render the plea involuntary under the Fourteenth

Amendment’s Due Process Clause and would render the guilty plea invalid under

the Sixth Amendment to rise to the level of ineffective assistance of counsel. See

Fraser, 59 S.W.3d at 455.

              In the context of a guilty plea, “[a] conclusory allegation to the effect

that absent the error the movant would have insisted upon a trial is not enough.

The movant must allege facts that, if proven, would support a conclusion that the

decision to reject the plea bargain and go to trial would have been rational[.]”


                                            -5-
Stiger v. Commonwealth, 381 S.W.3d 230, 237 (Ky. 2012) (emphasis added)

(citation and footnote omitted). “The likelihood of a different result must be

substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 112, 131 S.

Ct. 770, 792, 178 L. Ed. 2d 624 (2011) (emphasis added).

             The question is whether, had Fant been given correct advice from

counsel, “there is a reasonable probability that he would have rejected the

Commonwealth’s plea offer and taken his chances at trial.” Stiger, 381 S.W.3d at

237. Even if Fant had received correct advice from counsel, it would not have

been rational for Fant to reject the offer. Any conviction for Fant’s rioting and

assault charges would have extended his parole eligibility. Acquittal was Fant’s

only chance to avoid such an extension, but Fant has made no claim that he was

not guilty of the charges or that, had he insisted upon trial, a reasonable jury would

have acquitted him of all charges. As the trial court noted, had Fant proceeded to

trial, he would have been facing a sentence of up to twenty years. Ultimately,

Fant’s guilty plea resulted in his receiving parole eligibility sooner than if he had

received the maximum sentence at trial.

             Based on the strength of the Commonwealth’s case and the penalties

Fant faced if convicted by a jury, we must agree with the trial court that no rational

person would have rejected the plea agreement, even if correctly advised on how

the new sentences would affect his parole eligibility. Id. at 238. Given Fant’s


                                          -6-
failure to demonstrate any actual prejudice that resulted from counsel’s putatively

incorrect advice, the trial court did not err in denying Fant’s motion.

                                  IV. CONCLUSION

             For the foregoing reasons, we affirm the Lyon Circuit Court’s order

denying Fant’s motion for relief pursuant to RCr 11.42.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Andrew Fant, Jr., pro se                  Daniel Cameron
 West Liberty, Kentucky                    Attorney General of Kentucky

                                           Todd D. Ferguson
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -7-